DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 102(a1) as being anticipated by Truong et al (US20160294453A1).

Regarding claim 1, Truong’453 discloses a base station (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049), comprising: 
a plurality of radio transceivers (see, MIMO of AP, par 0006) each of which includes at least one antenna element and transmits or receives radio signals to or from a plurality of user terminals (see, fig. 3, MIMO AP communicates with UEs by active antennas varied over different frames, par 0034 and 0036); and 
a control circuit (see, fig. 8, CPU 801, par 0049) that groups the plurality of user terminals into a plurality of groups based on an over-time variation (see, large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0023, 0037) in received power of each of the radio signals received by the plurality of radio transceivers (see, performs UE grouping according to large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0037), and performs scheduling for at least one of the plurality of user terminals belonging to one of the plurality of groups (see, fig. 5 block 506, base station schedules users from the UE group of groups to be served in a specific frame and determines the optimal number of active antennas to be used in the frame to serve the scheduled users, par 0037, 0045), the at least one user terminal being a signal-transmission-target user terminal (see, UE to be served in DL, par 0045).

Regarding claim 3, Truong’453 discloses the base station according to claim 1 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049), wherein the control circuit (see, fig. 8, CPU 801, par 0049) selects at least one of the plurality of radio transceivers (see, MIMO of AP, par 0006) or at least one of the antenna elements for use (see, active antennas in a massive MIMO access point (AP) to use, par 0006) in signal transmission to the signal-transmission- target user terminal based on a channel estimation value (see, large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0023, 0037) obtained for a channel between each of the antenna elements of the plurality of radio transceivers and the signal-transmission-target user terminal (see, fig. 5 block 506, base station determines the optimal number of active antennas in MIMO to be used in the frame to serve the scheduled users in group according to large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0037, 0045).

Regarding claim 4, Truong’453 discloses the base station according to claim 3 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049),
wherein the control circuit (see, fig. 8, CPU 801, par 0049) controls, depending on a size of the over-time variation (see, large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0023, 0037) in received power of the selected group (see, UEs 304 with similar channel characteristics may be grouped together (here similar channel characteristics can be equated to size of the over-time variation),  par 0037), an interval (see, a frame, par 0045) at which the at least one radio transceiver or the at least one antenna element is selected (see, fig. 5 block 506, base station determines the optimal number of active antennas in MIMO to be used in the frame to serve the scheduled users in group according to large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0037, 0045. Noted, the examiner picks option to reject).

Regarding claim 6, Truong’453 discloses a method for transmission of a radio signal by a base station (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049), the method comprising: 
measuring received power of a radio signal (see, large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0023, 0037) transmitted from each of a plurality of user terminals and received by a plurality of radio transceivers (see, fig. 5 block 502, MIMO BS obtains channel quality parameters with MIMO containing antennas from uplink signals, par 0023, 0034, 0036-0037, 0045); 
grouping the plurality of user terminals into a plurality of groups based on over-time variations in the received power (see, fig. 5 block 504, performs UE grouping according to large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0023, 0037, 0045); 
see, fig. 5 block 506, BS schedules users from the user group of groups, par 0037, 0045. Noted, the one group being selected can be equated to the group that UE belongs to); 
performing scheduling for at least one of the plurality of user terminals belonging to the selected group, the at least one user terminal being a signal-transmission-target user terminal (see, fig. 5 block 506, massive MIMO base station schedules users from the user group to be served in a specific frame and determines the optimal number of active antennas to be used in the frame to serve the scheduled users, par 0045); and 
transmitting a radio signal to the signal-transmission-target user terminal according to the scheduling (see, fig. 5 block 506, 510 and 516, BS transmits data to the scheduled UE using selected antenna, par 0045).

Regarding claim 7, Truong’453 discloses the base station according to claim 2 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049), wherein the control circuit (see, fig. 8, CPU 801, par 0049) selects at least one of the plurality of radio transceivers (see, MIMO of AP, par 0006) or at least one of the antenna elements for use (see, active antennas in a massive MIMO access point (AP) to use, par 0006) in signal transmission to the signal-transmission- target user terminal based on a channel estimation value (see, large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0023, 0037) obtained for a channel between each of the antenna elements of the plurality of radio transceivers and the signal-transmission-target user terminal (see, fig. 5 block 506, base station determines the optimal number of active antennas in MIMO to be used in the frame to serve the scheduled users in group according to large-scale fading coefficients of the channels such as average received signal power (RSRP) from uplink signals, par 0037, 0045).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Truong’453 in view of Ode (US20100034108A1), and further in view of Liang et al (US20100284351A1).

Regarding claim 2, Truong’453 discloses the base station according to claim 1 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049), wherein the control circuit (see, fig. 8, CPU 801, par 0049) groups the plurality of user terminals into a first group and a second group (see, BS groups UEs into a plurality of groups of UEs, par 0025).
Truong’453 discloses all the claim limitations but fails to explicitly teach: 
 the first group being a group for which the over-time variation is greater than a threshold, the second group being a group for which the over-time variation is equal to or less than the threshold, and 
performs open-loop signal processing without precoding on transmission data addressed to at least one of the plurality of user terminals which belongs to the first group, or performs closed-loop signal processing with precoding on transmission data addressed to at least one of the plurality of user terminals which belongs to the second group.

However Ode’108 from the same field of endeavor (see, , par) discloses: the first group (see, group with high speed, par 0096 and 0127) being a group for which the over-time variation (see, drop of the intensity of a reception electric field during interval, par 0096) is greater than a threshold (see, measuring the interval (fading pitch) of a drop of the intensity of a reception electric field by fading and comparing with threshold, high-speed is determined when the moving speed is higher), the second group (see, group with lower speed, par 0096 and 0127) being a group for which the over-time variation is equal to or less see, base station groups the UE by measuring the interval (fading pitch) of a drop of the intensity of a reception electric field by fading and comparing with speed threshold, high-speed is determined when the moving speed is higher and low-speed movement or a suspended state is determined when the moving speed is lower,  par 0096 and 0127). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Ode’108 into that of Truong’453. The motivation would have been to reduce the number of target terminals to be scheduled, concurrently perform the scheduling processes, and shorten the processing time for the scheduling processes. (par 0128).
The combination of Truong’453 and Ode’108 discloses all the claim limitations but fails to explicitly teach: performs open-loop signal processing without precoding on transmission data addressed to at least one of the plurality of user terminals which belongs to the first group, or performs closed-loop signal processing with precoding on transmission data addressed to at least one of the plurality of user terminals which belongs to the second group.

However Liang’351 from the same field of endeavor (see, Fig. 61, BS communicates UEs within one wireless cell, par 0052) discloses: 
performs open-loop signal processing without precoding on transmission data addressed to at least one of the plurality of user terminals which belongs to the first group (see, high speed UE of UEs to adopt open-loop MIMO scheme without precoding, par 0055, 0059. Noted, high speed UEs can be equated to first group), or performs closed-loop signal processing with precoding on transmission data addressed to at least one of the plurality of user terminals which belongs to the second group (see, low speed UE of UEs adopting closed-loop MIMO scheme with precoding, par 0055, 0059. Noted, low speed UEs can be equated to second group).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Liang’351 into that of Truong’453 modified by Ode’108. The motivation would have been to optimize the transmitter design based on feedback Information and measures and evaluates Wireless Cell Performance (par 080).

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Truong’453 in view of Kim et al (US20170367105A1).

Regarding claim 5, Truong’453 discloses the base station according to claim 1 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049). 
Truong’453 discloses all the claim limitations but fails to explicitly teach: wherein the over-time variation is a total of absolute values of amounts of variation in received power at the plurality of radio transceivers.

However Kim’105 from the same field of endeavor (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049) discloses: wherein the over-time variation is a total of absolute values of amounts of variation in received power (see, large-scale fading information (average channel power in the long term) calculated with equation 2 on received PUSCH, par 0112, 0114 and 0155) at the plurality of radio transceivers (see, large-scale fading information (average channel power in the long term) calculated by using Equation 2 on received PUSCH by MIMO:                          
                            β
                             
                            =
                            
                                
                                    1
                                
                                
                                    P
                                    T
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    r
                                    e
                                    c
                                    e
                                    i
                                    v
                                    e
                                    d
                                    _
                                    s
                                    i
                                    g
                                    n
                                    a
                                    l
                                    [
                                    t
                                    ]
                                
                            
                             
                            ,
                             
                        
                    par 0154-0158).
par 0164).

Regarding claim 9, Truong’453 discloses the base station according to claim 3 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049). 
Truong’453 discloses all the claim limitations but fails to explicitly teach: wherein the over-time variation is a total of absolute values of amounts of variation in received power at the plurality of radio transceivers.

However Kim’105 from the same field of endeavor (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049) discloses: wherein the over-time variation is a total of absolute values of amounts of variation in received power (see, large-scale fading information (average channel power in the long term) calculated with equation 2 on received PUSCH, par 0112, 0114 and 0155) at the plurality of radio transceivers (see, large-scale fading information (average channel power in the long term) calculated by using Equation 2 on received PUSCH by MIMO:                          
                            β
                             
                            =
                            
                                
                                    1
                                
                                
                                    P
                                    T
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    r
                                    e
                                    c
                                    e
                                    i
                                    v
                                    e
                                    d
                                    _
                                    s
                                    i
                                    g
                                    n
                                    a
                                    l
                                    [
                                    t
                                    ]
                                
                            
                             
                            ,
                             
                        
                    par 0154-0158).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Kim’105 into that of Truong’453. The motivation would have been to include greater number of user terminals in a scheduling group (par 0164).

Regarding claim 10, Truong’453 discloses the base station according to claim 4 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049). 
Truong’453 discloses all the claim limitations but fails to explicitly teach: wherein the over-time variation is a total of absolute values of amounts of variation in received power at the plurality of radio transceivers.

However Kim’105 from the same field of endeavor (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049) discloses: wherein the over-time variation is a total of absolute values of amounts of variation in received power (see, large-scale fading information (average channel power in the long term) calculated with equation 2 on received PUSCH, par 0112, 0114 and 0155) at the plurality of radio transceivers (see, large-scale fading information (average channel power in the long term) calculated by using Equation 2 on received PUSCH by MIMO:                          
                            β
                             
                            =
                            
                                
                                    1
                                
                                
                                    P
                                    T
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    r
                                    e
                                    c
                                    e
                                    i
                                    v
                                    e
                                    d
                                    _
                                    s
                                    i
                                    g
                                    n
                                    a
                                    l
                                    [
                                    t
                                    ]
                                
                            
                             
                            ,
                             
                        
                    par 0154-0158).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Kim’105 into that of Truong’453. The motivation would have been to include greater number of user terminals in a scheduling group (par 0164).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Truong’453 in view of Ode’108, and further in view of Liang’351 as applied to claim 2 above, and further in view of Kim’105.

Regarding claim 8, Truong’453 modified by Ode’108 and Liang’351 discloses the base station according to claim 2 (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049). 
The combination of Truong’453, Ode’108 and Liang’351 discloses all the claim limitations but fails to explicitly teach: wherein the over-time variation is a total of absolute values of amounts of variation in received power at the plurality of radio transceivers.

However Kim’105 from the same field of endeavor (see, fig. 3 and 8, MIMO AP communicates with UEs in wireless network, par 0034, 0049) discloses: wherein the over-time variation is a total of absolute values of amounts of variation in received power (see, large-scale fading information (average channel power in the long term) calculated with equation 2 on received PUSCH, par 0112, 0114 and 0155) at the plurality of radio transceivers (see, large-scale fading information (average channel power in the long term) calculated by using Equation 2 on received PUSCH by MIMO:                          
                            β
                             
                            =
                            
                                
                                    1
                                
                                
                                    P
                                    T
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    r
                                    e
                                    c
                                    e
                                    i
                                    v
                                    e
                                    d
                                    _
                                    s
                                    i
                                    g
                                    n
                                    a
                                    l
                                    [
                                    t
                                    ]
                                
                            
                             
                            ,
                             
                        
                    par 0154-0158).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by Kim’105 into that of Truong’453 modified by Ode’108 and Liang’351. The motivation would have been to include greater number of user terminals in a scheduling group (par 0164).

Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TxPowerAP−RSSISTA …and RSSIAP is measured at the AP (par 0155 and 0159),  AP may determine 2120 whether changes have exceeded a pre-defined threshold. If a change has exceeded a pre-defined threshold 2125, the AP may determine 2130 whether a regrouping is necessary or desirable (par 0187), AP may also estimate the frequency offset, timing offset based on the received signal on the RA channel. The received power of each uplink user may also be estimated so that the AP may use this information later to perform a frequency offset adjustment, timing adjustment, and/or power adjustment in the UCAF for a next UL COBRA transmission. Once the AP 3615 decodes the random access channel successfully, the AP 3615 may choose to perform a grouping algorithm and add, delete, and/or update a group ID (par 0238).  
 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/XUAN LU/Examiner, Art Unit 2473  

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473